Citation Nr: 0000666	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-31 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the left flank with contusion of the left 
kidney and retained foreign bodies with chronic lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right foot with retained foreign 
bodies, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of shell 
fragment wounds to Muscle Group (MG) XI of the left leg, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the left hip, buttock, and thigh with 
retained foreign bodies, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
May 1969.

This matter arises from a rating decision rendered in 
September 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
denied all benefits now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.


FINDINGS OF FACT

1.  Symptomatology associated with residuals of shell 
fragment wounds to the veteran's left flank with retained 
foreign bodies and chronic lumbosacral strain includes 
subjective complaints of intermittent pain associated with 
use of the lower back, and a 5-inch well-healed scar in the 
left flank that is sensitive; otherwise, the disability is 
asymptomatic.

2.  Symptomatology currently associated with residuals of 
shell fragment wounds to the right foot with retained foreign 
bodies includes nontender scars and subjective complaints of 
intermittent pain; otherwise, the disability is asymptomatic.

3.  Symptomatology currently associated with residuals of 
shell fragment wounds to Muscle Group XI of the left leg 
includes small retained metallic foreign bodies in the soft 
tissues overlying the left mid-tibia, a 2-inch well-healed 
scar on the lateral posterior aspect of the left calf with 
muscle herniation, and a 3-inch well-healed scar on the 
posterior left calf; otherwise, the disability is 
asymptomatic.

4.  Symptomatology currently associated with residuals of a 
shell fragment wound of the left thigh, hip, and buttock 
includes a 1-inch well-healed car on the left buttock, a 2-
inch V-shaped scar on the upper left thigh, and subjective 
complaints of a burning sensation in the area of the scars; 
otherwise, the disability is asymptomatic.


CONCLUSIONS OF LAW

1.  Residuals of shell fragment wounds to the left flank with 
contusion of the left kidney and retained foreign bodies with 
chronic lumbosacral strain are not more than 20 percent 
disabling under applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5295, 4.73, DC 5320 (1999).

2.  Residuals of shell fragment wounds to the right foot with 
retained foreign bodies are not more than 10 percent 
disabling under applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 
4.45, 4.59, 4.73, DC 5310 (1999).

3.  Residuals of shell fragment wounds to MG XI of the left 
leg are not more than 10 percent disabling under applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.73, DC 5311 
(1999).

4.  Residuals of shell fragments to the left thigh, left hip, 
and left buttock with retained foreign bodies are not more 
than 10 percent disabling under applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, DC 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Residuals of Shell Fragment 
Wounds to the Left Flank With Contusion of the Left 
Kidney and Retained Foreign Bodies With Chronic 
Lumbosacral Strain

The veteran contends that the disability at issue is causing 
him a great deal of pain and discomfort.  Because of this, he 
believes that this disability has increased in severity.

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (1999).  Where entitlement to service connection has 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This is so, despite the fact that a given disability must be 
viewed in relation to its history.  See 38 C.F.R. § 4.1 
(1999); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  The injury sustained by the veteran to his left 
flank as a result of shell fragment wounds affects the 
muscles involved in the postural support of his body in the 
lumbar region.  In such instances where the resultant level 
of disability is moderate in nature, a 20 percent disability 
evaluation shall be assigned; a 40 percent disability 
evaluation shall be assigned only when resultant disability 
can be considered to be moderately severe in nature.  See 
38 C.F.R. § 4.73, DC 5320.  Alternatively, in cases involving 
lumbosacral strain, a 20 percent disability evaluation may be 
assigned when muscle spasm on extreme forward bending, or 
where loss of (unilateral) lateral lumbar spine motion in the 
standing position is lost, a 20 percent evaluation may be 
assigned; in order to warrant a 40 percent disability 
evaluation, listing of the whole spine to the opposite side, 
or positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space of the lumbosacral region with abnormal mobility on 
forced motion must be demonstrated.  See 38 C.F.R. § 4.71a, 
DC 5295.  It is within this context that the disability at 
issue must be evaluated.

Service medical records indicate that the veteran sustained 
multiple shell fragment wounds to the left flank area with a 
suspected contusion of the left kidney on January 24, 1968, 
while serving in the Republic of Vietnam.  No nerve or artery 
involvement was apparent at that time.

The veteran underwent a VA general medical examination in 
October 1969.  The veteran complained of some pain in the 
left flank when lifting objects.  The examiner observed two 
transverse scars on the left flank, one measuring 4 inches 
and the other 3 1/2 inches in length.  The scars were 
somewhat tender and sensitive, but were otherwise well 
healed.  The kidney was not palpable.  No involvement of the 
lumbosacral spine was observed at that time.  The latter was 
first observed during the veteran's hospitalization in 1975, 
and was attributed to residual damage to the muscles in the 
veteran's left flank as the result of shell fragment wounds.

The veteran underwent additional VA examinations of this 
disability in March 1979 and March 1985.  However, the most 
recent findings regarding his left flank are contained in 
records of his VA medical treatment from 1994 to 1997 and in 
the report of a VA medical examination conducted in July 
1997.  During VA outpatient treatment in 1994, the veteran 
complained that his back and left leg tended to get numb.  He 
echoed this complaint during the July 1997 physical 
examination.  However, the examiner observed that despite the 
veteran's complaints of pain and numbness in the area of the 
left flank and lumbar spine, he had full range of motion of 
the lumbar spine in all planes, and no atrophy or muscle 
spasm was apparent.  Nor was there any objective evidence of 
pain on motion.  A 5-inch, well-healed shrapnel fragment 
wound scar in the left flank was observed, and was noted to 
be sensitive.  Other than that, there was no additional 
neurological involvement.

Given that the veteran has full range of motion of the 
lumbosacral spine, the low back pain diagnosed is no more 
than 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, 
DC 5295, because neither muscle spasm nor loss of lateral 
spine motion is present.  Moreover, it does not appear that 
the disability resulting from the shell fragment wounds to 
the veteran's left flank are more than "moderate" in nature.  
38 C.F.R. § 4.56(d)(2) (1999).  To be considered "moderately 
severe," there would have to be evidence of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles.  In addition, loss of strength and endurance must be 
demonstrated.  Id. at (3)(iii).  Thus, no more than a 
20 percent disability evaluation is warranted under the 
provisions of 38 C.F.R. § 4.73, DC 5320 for the "moderate" 
level of disability present.  

Parenthetically, the provisions of 38 C.F.R. § 4.14 (1999) 
regarding the avoidance of evaluating the same disability 
under various diagnoses prevents the assignment of a separate 
disability evaluation for low back pain.  Although a 
10 percent disability evaluation might ordinarily be assigned 
for the latter, the provisions of 38 C.F.R. § 4.73, DC 5320 
contemplate limitation of motion of the lumbar spine.  Cf. 
VAOPGCPREC 9-98 (August 14, 1998). 

II.  Increased Rating for residuals of Shell Fragment 
Wounds to the Right Foot With Retained Foreign Bodies

The provisions of 38 U.S.C.A. § 1155 are incorporated herein 
by reference.  So, too, are the tenets set forth in 
Schafrath, 1 Vet. App. At 592 and Francisco, 7 Vet. App. at 
58.  In addition, the residuals of shell fragment wound 
injuries to the veteran's right foot are most analogous to 
the provisions of 38 C.F.R. § 4.73, DC 5310 regarding 
injuries to MG X involving the movements of the forefoot and 
toes, as well as propulsion thrust in walking.  Injuries to 
the plantar aspect of the foot shall be evaluated as 
10 percent disabling when determined to be "moderate" in 
nature; a 20 percent disability evaluation will be assigned 
only when such disability is determined to be "moderately 
severe."  See 38 C.F.R. § 4.56(d).  As noted previously, 
indications of moderately severe disability include loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles, while strength and endurance demonstrate positive 
evidence of impairment.  Id.

The veteran's right foot also received shell fragment wounds 
on January 24, 1968.  Aside from the shell fragment wounds, 
no neurological or arterial involvement in the right foot was 
observed.

The veteran underwent a VA physical examination in October 
1969.  X-rays indicated that two small metallic foreign 
bodies measuring approximately 3 millimeters by 2 millimeters 
were present in the soft tissue of the plantar tarsal region.  
A 4 millimeter by 3 millimeter metallic foreign body 
projected to the medial and distal tarsal region.  The 
examining physician observed a through-and-through shell 
fragment wound resulting in a 1-inch scar in the medial 
aspect of the right foot and another 1/4-inch scar on the 
plantar surface of the foot, apparently the point of exit for 
a shell fragment.  The scars were nontender, and the veteran 
had no complaints relative to the right foot.  Motion of the 
right ankle was noted to be completely normal.

During an orthopedic examination conducted in November 1975, 
the veteran was observed to ambulate without a limp.  His 
right foot was noted to be unchanged with regard to previous 
examinations.  Both the appearance and functioning of his 
right foot was normal.  Similarly, in a March 1979 orthopedic 
examination, the veteran's shrapnel wounds of the right foot 
were observed to be "quiescent."  

The veteran's right foot was most recently examined in July 
1997.  X-rays reflected small metallic foreign bodies 
projecting over the mid foot region.  During physical 
examination, the examining physician noted a 1-inch well-
healed, nonadherent and nondepressed scar on the dorsal 
aspect of the mid right foot, medially located.  The examiner 
observed that the veteran was able to move his right toes and 
right ankle without difficulty.  The veteran's gait was 
normal, and the foot was normal in appearance.  The veteran 
indicated that he still has some residual pain in the area of 
the wound when standing for long periods of time, and 
sometimes when walking.

Neither the history nor current findings associated with 
disability of the veteran's right foot warrants a disability 
evaluation in excess of that currently assigned.  Although 
there is some question as to whether the veteran sustained a 
through-and-through wound of the foot, there does not appear 
to be loss of deep fascia, muscle substance, or normal firm 
resistance of muscles; nor do tests of strength and endurance 
demonstrate positive evidence of impairment.  Moreover, the 
provisions of 38 C.F.R. § 4.73, DC 5310 encompass the 
functioning of the veteran's right foot; movements of the 
forefoot and toes and propulsion thrust in walking are 
contemplated.  As such, the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 are incorporated by implication.  Cf DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995).  Under the 
circumstances, there is no reasonable basis upon which to 
predicate a grant of this aspect of the veteran's appeal.

III.  Increased Rating for Residuals of a Shell Fragment 
Wound to MG XI of the Left Leg

Again, the provisions of 38 U.S.C.A. § 1155 are incorporated 
herein by reference.  Moreover, with respect to the 
musculoskeletal system, the intent of the applicable 
provisions of 38 C.F.R. Part 4 is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints to assign at last the 
minimum rating for the joints affected.  See 38 C.F.R. 
§ 4.59; See also DeLuca v. Brown, 8 Vet. App. At 206-207.  
The latter regulation contemplates and incorporates the 
provisions of 38 C.F.R. §§ 4.10 and 4.40.  With regard to 
MG XI of the veteran's left leg, the provisions of 38 C.F.R. 
§ 4.73, DC 5311 contemplate propulsion and plantar flexion of 
the foot, along with stabilization of the arch, flexion of 
the toes, and flexion of the knee.  A 10 percent disability 
evaluation is warranted when the level of disability is 
"moderate" in nature; to warrant a 20 percent disability 
evaluation, symptomatology must more nearly approximate the 
"moderately severe" requirements.

As with the veteran's other injuries, he sustained shell 
fragment wounds to MG XI of the left leg on January 24, 1968.  
No nerve or artery involvement was observed.  The veteran's 
wounds apparently healed uneventfully.

The veteran then underwent a VA physical examination in 
October 1969.  The veteran complained of stinging and 
numbness in the left leg, and possible neuropathy of the 
superficial nerve of the left thigh and leg manifested by 
areas of numbness was diagnosed.  A 3- by 3 millimeter 
metallic foreign body in the soft tissue adjacent and lateral 
to the mid and distal third junction of the tibia was 
observed, as were several tiny metallic foreign bodies in the 
soft tissue adjacent and posterior to the mid third of the 
leg.  The examiner noted that the left calf had a 2 1/2-" by 
2" scar on the posterior aspect and another 2" by 1/2" scar 
on its lateral aspect; however, these scars were well healed 
and nonadherent, although somewhat sensitive.

The veteran's left calf was most recently evaluated 
clinically during a VA physical examination conducted in July 
1997.  Small metallic foreign bodies projected in the soft 
tissues overlying the left mid tibia were observed by X-ray.  
A 2-inch well-healed shell fragment wound of the lateral 
posterior aspect of the left calf with muscle herniation was 
noted, as was a 3-inch well-healed shrapnel fragment wound of 
the posterior left calf.  Neither scar was adhesive, and 
there did not appear to be any damage to tendons, bones, or 
nerves.  Strength was good, and there was no objective 
evidence of pain.

As previously noted, objective findings indicative of 
moderately severe disability of a muscle group include loss 
of deep fascia, muscle substance, or normal resistance of 
muscles, while tests of strength and endurance demonstrate 
positive evidence of impairment.  In the instant case, 
although the veteran has retained foreign bodies in the left 
calf, and while there is evidence of muscle herniation, MG XI 
of the left leg otherwise appears to be functioning within 
normal limits.  Under the circumstances, there is no basis to 
conclude that a disability evaluation in excess of that 
currently assigned is warranted.

IV.  Increased Rating for Residuals of a Shell Fragment Wound 
to the Left Thigh With Retained Foreign Bodies and Scars of 
the Left Hip and Buttock

The veteran claims that disability associated with the 
residuals of shell fragment wounds to the left thigh, left 
hip and left buttock are more severe than currently 
evaluated.  He cites left leg pain and numbness, as well as a 
tendency for his left leg to give way while in use in support 
of his claim.  Again, the provisions of 38 U.S.C.A. § 1155 
are incorporated herein by reference, as are the pertinent 
provisions of 38 C.F.R. Part 4.  In addition, disorders of 
the skin are to be rated under the provisions of 38 C.F.R. 
§ 4.118.  Under the pertinent provisions of that section, 
superficial and poorly nourished scars which ulcerate 
repeatedly, or which are tender and painful on objective 
demonstration may be assigned a 10 percent disability 
evaluation.  See 38 C.F.R. DC 7803 and 7804.  Otherwise, 
scars of this nature will be evaluated as compensably 
disabling only if they result in limitation of function of 
the body part affected.  See 38 C.F.R. § 4.118, DC 7805.  In 
this regard, the latter incorporates the provisions of 
38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The residuals of shell fragment wounds to the veteran's left 
thigh, left hip and left buttock also were incurred on 
January 24, 1968.  However, despite these wounds, no nerve or 
artery involvement was observed while the veteran was still 
on active duty.

The residuals of the wounds at issue were examined by VA in 
October 1969.  At that time, the veteran complained that his 
left leg stung and became numb when used for long periods of 
time.  Possible neuropathy of the superficial nerve of the 
left thigh and leg was diagnosed, but not confirmed.  Seven 
different scars measuring from 1 inch to 3 inches in length 
were noted in the area of the left hip and left buttock.  All 
were well healed and nonadherent, although slightly tender.  
The veteran registered no other complaint regarding these 
except some tingling sensation.  The veteran registered 
similar complaints, and VA made similar findings as a result 
of a VA orthopedic examination conducted in March 1985.

The most recent evidence of record regarding residual 
disability to the veteran's left thigh, left hip and left 
buttock is contained in the report of a VA physical 
examination conducted in July 1997.  X-ray studies revealed 
small metallic foreign bodies in the soft tissues of the left 
thigh and overlying the left lateral pelvis.  A V-shaped, 2-
inch laceration scar of the upper left thigh was noted, as 
was other residual scarring of the left buttock.  These, 
however, apparently played no role in the functioning of the 
veteran's left lower extremity.  He was observed to have full 
range of motion of the left hip that was unaccompanied by 
either difficulty, pain, weakness, or fatigue.  A 3-inch, 
well-healed scar in the lateral aspect of the left thigh also 
was observed, but the veteran denied any loss of function 
during the examination of the muscles of the left lower 
extremity.

In the instant case, residual scarring to the veteran's left 
thigh, left buttock and left hip as the result of shell 
fragment wounds are, at most, tender, thereby warranting a 
10 percent disability evaluation.  See 38 C.F.R. § 7804.  
However, there is no indication that they limit the function 
of the left lower extremity.  Although there is a history of 
complaints by the veteran of numbness and discomfort in the 
left lower extremity, no neurological involvement as the 
result of the shell fragment wounds to the left lower 
extremity has ever been confirmed.  Moreover, the evidence 
does not show that functioning of the left lower extremity 
has been compromised.  As such, the provisions of 38 C.F.R. 
§ 4.118, DC 7805 are not for application.  By extension, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 also do not 
apply.  Cf DeLuca v. Brown, 8 Vet. App. At 206-207.  
Accordingly, a disability evaluation in excess of that 
currently assigned is not warranted.

Parenthetically, the Board notes that the absence of 
neurological damage in the left lower extremity as the result 
of the shell fragment wounds incurred during military service 
precludes the assignment of a separate disability evaluation 
under another DC pertaining to the neurological system.


V.  Extraschedular Considerations

Notwithstanding the above discussions, a rating in excess of 
that currently assigned for any of the disabilities at issue 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (1999).  Because the 
RO considered the applicability of that regulatory provision 
during the current appellate process, the Board has 
jurisdiction to consider it in its deliberations.  See 
VAOPGCPREC 6-96 (August 16, 1996).

The veteran has contended that his service-connected 
disabilities hinder his employment.  As part of his notice of 
disagreement, he indicated that his service-connected 
disabilities result in pain and suffering which prevent him 
from retaining full-time employment.  However, these 
contentions are not supported by the evidence of record.  
There is no indication that any of the disabilities at issue 
has required hospitalization since the veteran's discharge 
from military service.  Although he has received outpatient 
treatment for his service-connected disabilities during 
recent years, this has been sporadic.  Moreover, the reports 
of said treatment do not indicate that the disabilities 
compromised the veteran's ability to work.  Absent evidence 
of either frequent medical treatment or frequent periods of 
hospitalization that interfere with the veteran's employment, 
there is no basis to conclude that any of the disabilities at 
issue is more serious than that contemplated by the 
aforementioned schedular provisions.  As such, the Board does 
not find that any of the disabilities at issue are so 
exceptional in nature so as to warrant an extraschedular 
evaluation.  Thus, the RO's failure to refer the case to the 
Under-Secretary for Benefits or to the Director of 
Compensation and Pension Service was not unreasonable in this 
case.



ORDER

An increased rating for residuals of shell fragment wounds to 
the left flank with contusion of the left kidney and retained 
foreign bodies with chronic lumbosacral strain is denied.

An increased rating for residuals of shell fragment wounds to 
the right foot with retained foreign bodies is denied.

An increased rating for residuals of shell fragment wounds to 
MG XI of the left leg is denied.

An increased rating for residuals of shell fragment wounds to 
the left thigh, left buttock, and left hip with retained 
foreign bodies is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

